Title: To Thomas Jefferson from William P. Smith, 20 December 1821
From: Smith, William P.
To: Jefferson, Thomas


Sir,
Philadelphia
Decr 20th 1821
As it appears from present circumstances that the University at Charlotteville of which you are Rector will be ready for the reception of pupils during the subsequent year, I am led to enquire of you respectfully whether an English teacher would meet with encouragement from the board of trustees. I have been for some time employed in teaching the usu branches of an English education in private families, and as I wish to make it a permanent employment, I should be much pleased by an egagement at your institution. With this view I have ventured to trouble you on this occasion, and to Know when, in what manner, and to whom, to make application  for a situation at the aforesaid University.I have the honor Sir to be, Respectfully Your Mo. ObtWilliam P. SmithSo. 10th St.